DETAILED ACTION
Remarks
The instant application having Application Number 16/648,965 filed on March 19, 2020 has a total of 20 claims pending in the application; there are 4 independent claims and 16 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated March 19, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “a first obtaining unit”, “a second obtaining unit”, “a third obtaining unit”, “a fourth obtaining unit”, “a filtering unit”, “a first judging sub-unit”, “a first obtaining sub-unit”, “a second obtaining sub-unit”, “a second unit”, “a second judging unit”, “a sending unit”, “a pulling sub-unit”, “a decompressing sub-unit” recited in claims 12-14, 16-18 and 20 respectively invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a series of acts (i.e., process) of obtaining storage path, filtering target storage path, taking a resulting storage path.   
The limitations of obtaining storage path, filtering target storage path, taking a resulting storage path, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor, a memory, a communication bus” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor, a memory, a communication bus” language, “obtaining”, in the context of this claim encompasses the user manually collecting information to be analyzed. Similarly, the limitation of “filtering” data based on the usage of data, and “resulting” based on the limitation of selecting data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a processor, a memory, a communication bus” “obtaining”, “filtering”, “resulting” in the context of this claim encompasses the user thinking that the collected data/information is watched/analyzed for the usage and change data/information if the limitation of the selected data invalid or unwanted. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor, a memory, a communication bus to perform obtaining storage path, filtering target storage path, taking a resulting storage path steps. The a processor, a memory, a communication bus in all steps is recited at a high-level of generality (i.e., as a generic processor, memory performing a generic computer function of obtaining, filtering, resulting information based on a determined amount of use) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, a memory, a communication bus to perform obtaining, filtering, resulting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
With respect to the dependent claims 2-3, 5-7, 9-11, 13-14, 16-18 and 20-22, the claims do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. 
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 7, 9-14, 16, 18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Yong et al. (Chinese Patent Publication No. CN105224574A, ‘Yong’, hereafter, provided by the Applicant’s IDS) in view of Zhang Long (Chinese Patent Publication No. CN106708426A, provided by the Applicant’s IDS).

Regarding claim 1. Yong teaches a junk feature obtaining method applied to a first server, comprising: 
filtering out a target storage path from the storage paths to be analyzed, wherein the target storage path comprises: a storage path matching a file feature of a non-junk file in a preset white list; taking a resulting storage path obtained after filtering as a junk feature (the junk file path rule can be obtained. Among them, junk file path rules may include white rules and black rules. The generated file can be matched with the white rule. If it matches, the generated file is not a junk file; it matches the black rule. If it matches, the generated file is a junk file. … filtering by white rules and black rules, can determine that a video file without a suffix or an audio file without a suffix is a junk file. The method for automatically identifying the junk file in the embodiment of the present invention can automatically identify the junk file by performing static analysis on the APP first, and then acquiring the path related information of the generated file through the simulated installation APP, and matching the junk file path rule, Yong, page 5, lines 22-30.  The analysis module is configured to analyze the APP and obtain attribute information of the file generated by the APP, Yong, page 6, lines 7-8.  Please also page 7). 
Yong does not teach
obtaining storage paths to be analyzed; the storage paths to be analyzed comprise a storage path of a file corresponding to an application APP installed in an electronic device;
However, Zhang Long teaches
obtaining storage paths to be analyzed; the storage paths to be analyzed comprise a storage path of a file corresponding to an application APP installed in an electronic device (Mobile phone in a variety of application software in the installation and use of the process will produce junk files, most of these junk files will be set in accordance with the application of the software stored in the phone, so you can test a large number of samples collected by the application of garbage File path information, and then these path information into a garbage dictionary, Zhang Long, page 17, lines 26-30);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Yong and Chen before him/her, to modify Yong with the teaching of Chen’s method and apparatus for processing text information.  One would have been motivated to do so for the benefit of improving the accuracy and efficiency of filtering out junk text information (Chen, Abstract and [0006]).
Regarding claim 2. Yong as modified teaches, wherein the file feature in the preset white list is: a file feature of a file that ensures the normal operation of a preset APP; the step of taking a resulting storage path obtained after filtering as a junk feature (filtering by white rules and black rules, can determine that a video file without a suffix or an audio file without a suffix is a junk file. The method for automatically identifying the junk file in the embodiment of the present invention can automatically identify the junk file by performing static analysis on the APP first, and then acquiring the path related information of the generated file through the simulated installation APP, and matching the junk file path rule, Yong, page 5, lines 22-30.  The analysis module is configured to analyze the APP and obtain attribute information of the file generated by the APP, Yong, page 6, lines 7-8) comprises: 
determining whether the resulting storage path carries a preset APP identifier of the preset APP (Specifically, the analysis module can parse the installation package file of the APP, such as an APK file, and obtain basic information, permission information, control information, input and output function information, and the like of the APP. The analysis module 120 can then dynamically analyze the APP according to the obtained information to obtain attribute information of the file generated by the APP, Yong, page 6, lines 11-15); 
if the resulting storage path carries a preset APP identifier, taking the resulting storage path carrying the preset APP identifier as a junk feature corresponding to the preset APP (The processing module is configured to match the attribute information of the file with the preset junk file identification rule, and if the matching is successful, identify the file as a junk file, Yong, page 6, lines 22-37).  
Regarding claim 3. Yong as modified teaches, wherein after the step of obtaining the storage paths to be analyzed, the method further comprises: acquiring a model identifier of the electronic device corresponding to the storage paths to be analyzed, and storing the model identifier in correspondence with the storage paths to be analyzed;  3the step of taking the resulting storage path carrying the preset APP identifier as a junk feature corresponding to the preset APP comprises: determining a target model identifier corresponding to the resulting storage path carrying the preset APP identifier; taking the resulting storage path carrying the preset APP identifier as: a junk feature corresponding to the preset APP in an electronic device corresponding to the target model identifier (the configuration module configures the garbage dictionary according to the junk file path information of the collected sample application software … the path of each category junk file in the pre-configured sample file Junk file storage rule set, which can be judged according to the junk file storage rule set to determine the file name and path of the parent file is consistent with the garbage file storage rules, and then get the file to be identified as junk file probability. … For example, if the preset threshold is 0.95, if the comprehensive probability of the file to be recognized exceeds 0.95, it means that the combination of the junk file storage rule set and the preset classifier determines that more than 95% of the files to be identified may belong to the garbage File; if the integrated probability of the file to be identified is less than 0.95, it means that the file to be recognized is a non-junk file, Zhang Long, page 17, lines 1-37);
or 
wherein if it is determined that the resulting storage path does not carry the preset APP identifier of the preset APP, the method further comprises: 
determining a target APP identifier carried in the resulting storage path; 
determining whether the number of occurrences of the resulting storage path carrying the target APP identifier exceeds a preset number of occurrences; 
if it exceeds the preset number of occurrences, adding a target file feature into the preset white list; wherein the target file feature is a file feature of a file that ensures the normal operation of a target APP corresponding to the target APP identifier.  
Regarding claim 5. Yong as modified teaches, wherein the step of obtaining the storage paths to be analyzed comprises: obtaining sub-storage paths under a preset storage path in the electronic device; the preset storage path is: an installation path of the APP in the electronic device; taking the obtained sub-storage paths as the storage paths to be analyzed (Mobile phone in a variety of application software in the installation and use of the process will produce junk files, most of these junk files will be set in accordance with the application of the software stored in the phone, so you can test a large number of samples collected by the application of garbage File path information, and then these path information into a garbage dictionary, Zhang Long, page 17, lines 26-30).  
Regarding claim 7. Yong as modified teaches, wherein the step of obtaining the storage paths to be analyzed comprises: monitoring whether a compressed file is generated by a second server; wherein the compressed file is obtained by compressing the storage paths to be analyzed; if the compressed file is generated, pulling the compressed file from the second server; decompressing the compressed file to obtain the storage paths to be analyzed; 
or 
wherein the step of obtaining the storage paths to be analyzed comprises: 
obtaining storage paths regularly sent by the junk cleaning APP in the electronic device as the storage paths to be analyzed (Match the attribute information of the file with the preset junk file identification rule, and if the matching is successful, identify the file as a junk file.  Specifically, the attribute information of the file may include path information of the file, and the path information of the file may include a directory and a file name, Yong, page 4, line 1-19). 
Regarding claim 9. Yong as modified teaches, wherein after the step of taking a resulting storage path obtained after filtering as a junk feature, the method further 5comprises: 
sending the junk feature to the junk cleaning APP, so that the junk cleaning APP detects a file corresponding to the junk feature based on the junk feature (when the file is identified as a junk file, the update module 140 may extract the feature of the junk file and send the extracted features to the server to complete the update of the junk file feature library, Yong, page 6, lines 22-37); 
determining whether the size of a file corresponding to the junk feature detected based on the junk feature increases; if the size increases, taking the junk feature as an effective junk feature (Zhang Long, page 9, lines 15-29).
Regarding claim 10. Yong as modified teaches, wherein the target storage path further comprises a storage path matching file features in a preset black list (Zhang Long, page 17, lines 25-37). 
Regarding claim 11. Yong as modified teaches, wherein the file features in the preset black list comprise: a preset cache identifier and a preset advertisement identifier (Zhang Long, page 17, lines 25-37).  
Regarding claim 12. Yong teaches a junk feature obtaining apparatus, applied to a first server (The logic and/or steps represented in the flowchart or otherwise described herein, for example, may be considered as an ordered list of executable instructions for implementing logical functions, and may be embodied in any computer readable medium, Used in conjunction with, or in conjunction with, an instruction execution system, apparatus, or device (e.g., a computer-based system, a system including a processor, or other system that can fetch instructions and execute instructions from an instruction execution system, apparatus, or device) Or use with equipment, Yong page 9, lines 1-19 and page 1), comprising: 
although claim 12 directed to an apparatus, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the apparatus recited in claim 12. Therefore; claim 12 is rejected for at least the same reason as claim 1 above.
Regarding claim 23. Yong teaches a server, comprising a processor, a communication interface, a memory and a communication bus; and the processor, the communication interface and the memory communicate with each other via the communication bus; the memory is used for storing a computer program (The logic and/or steps represented in the flowchart or otherwise described herein, for example, may be considered as an ordered list of executable instructions for implementing logical functions, and may be embodied in any computer readable medium, Used in conjunction with, or in conjunction with, an instruction execution system, apparatus, or device (e.g., a computer-based system, a system including a processor, or other system that can fetch instructions and execute instructions from an instruction execution system, apparatus, or device) Or use with equipment, Yong page 9, lines 1-19 and page 1); 
although claim 23 directed to a server, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the server recited in claim 23. Therefore; claim 23 is rejected for at least the same reason as claim 1 above.  
Regarding claim 24, Yong teaches non-transitory storage medium, wherein the readable storage medium stores a computer program therein, and the computer program being executed by a processor (The logic and/or steps represented in the flowchart or otherwise described herein, for example, may be considered as an ordered list of executable instructions for implementing logical functions, and may be embodied in any computer readable medium, Used in conjunction with, or in conjunction with, an instruction execution system, apparatus, or device (e.g., a computer-based system, a system including a processor, or other system that can fetch instructions and execute instructions from an instruction execution system, apparatus, or device) Or use with equipment, Yong page 9, lines 1-19 and page 1).
although claim 24 directed to a medium, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the medium recited in claim 24. Therefore; claim 24 is rejected for at least the same reason as claim 1 above.
Regarding claims 13, 14, 16, 18 and 20-22, the method steps of claims 2, 3, 5, 7 and 9-11 substantially encompass the apparatus recited in claims 13, 16 and 18.  Therefore, claims 13, 14, 16, 18 and 20-22 are rejected for at least the same reason as claims 2, 3, 5, 7 and 9-11 above.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Yong et al. (Chinese Patent Publication No. CN105224574A, ‘Yong’, hereafter, provided by the Applicant’s IDS) in view of Zhang Long (Chinese Patent Publication No. CN106708426A, provided by the Applicant’s IDS) and further in view of Pauly (US Patent Publication No. 2011/0252073 A1).

Regarding claim 6. Yong and Zhang Long do not teach, wherein the step of taking the obtained sub- storage paths as storage paths to be analyzed comprises: 
pre-processing the obtained sub-storage paths based on a pre-processing rule to obtain pre-processed sub-storage paths; wherein, the pre-processing rule comprises: performing deduplication of a sub-storage path that repeatedly occurs, and/or, filtering out a sub- storage path containing a preset language text from the sub-storage paths; 
taking the pre-processed sub-storage paths as the storage paths to be analyzed.  
However, Pauly teaches
wherein the step of taking the obtained sub- storage paths as storage paths to be analyzed comprises: 
pre-processing the obtained sub-storage paths based on a pre-processing rule to obtain pre-processed sub-storage paths; wherein, the pre-processing rule comprises: performing deduplication of a sub-storage path that repeatedly occurs, and/or, filtering out a sub- storage path containing a preset language text from the sub-storage paths; taking the pre-processed sub-storage paths as the storage paths to be analyzed (collection paths and element paths are fetched from C6 via each collection set in each conjunctive term of the operator tree via C5 and de-duplicated between conjunctive terms in the operator tree in C5 and returned to the Model Translation Layer B. Wherein B2 will perform any required filtering, aggregation or recombination of component queries, Pauly [0693]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Yong, Zhang Long and Pauly before him/her, to further modify Yong with the teaching of Pauly’s method and apparatus for data storage and or/ retrieval based on database model-agnostic, schema agnostic and workload-agnostic data storage and access model.  One would have been motivated to do so for the benefit of providing improved systems for data storage and/or retrieval (Pauly, Abstract and [0035]).
Regarding claim 17, the method steps of claim 6 substantially encompass the apparatus recited in claim 17.  Therefore, claim 17 is rejected for at least the same reason as claims claim 6 above.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168